DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to U.S. Application Serial No. 62/588,544 filed on November 20, 2017.
Status of claims
Amendments to claims 1, 13, 18-20 and 21 have been entered.
Accordingly, claims 1-26 are currently pending.  
Response to Remarks
Applicant’s remarks concerning the rejection under 35 USC 112(a) have been considered and found persuasive.  Applicant has withdrawn said rejection.  
Regarding the 35 USC 112(b) rejection for the independent claim 1, applicant states that EM 2107A and ASTME E 1461-13 are industry test standards defining methods for testing electromagnetic shielding effectiveness and thermal conductivity, and that the features EM 2107A and ASTME E 1461-13 were included in claim 1 in order to precisely define these limits.
In response, examiner does not agree with applicant that the testing standards further define what is already claimed.  MPEP 2173.05(P)II states “when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b).”  Thus, it appears that the features EM 2107A and ASTME E do not actually limit the structure of the claim but neither are said features indefinite.  Instead of rejecting the claim based on said 
Regarding the 35 USC rejection 112(b) of dependent claims 5 and 7, the definition of a module given by an online dictionary is “each of a set of standardized parts or independent units that can be used to construct a more complex structure.”  However, it appears that applicant defines a module as a system in the specification (see Spec. at least Para. [0011]). In light of the specification, applicant’s interpretation is reasonable.  Examiner withdraws this rejection under 35 USC 112(b).
Regarding the prior art rejection, applicant states that there would be no motivation to combine the conductive fiber taught by Sasaki with the conductive filler disclosed in Guo, as the combination would lead to redundant advantages.
In response, Guo taught advantages other than thermal conductivity, i.e. improved mechanical performance properties as cited in the last Non-Final Rejection dated 10/19/2020 number 27.  Sasaki was also used to teach advantages other than thermal conductivity, i.e. improved EMI shielding while reducing weight as cited in the last Non-Final Rejection dated 10/19/2020 number 29.  
As such, Examiner believes it would be reasonable to modify the polymer composition in Schmalenberg in order to have a polymer with in-plane thermal conductivity of 1 W/m-k thereby having improved mechanical performance properties as taught by Guo as well as having 20 dB of shielding of at least 20 dB as taught by Saskai thereby improving EMI shielding while reducing weight.  As such, it would have been within the skill set of an artisan to modify the polymer composition to have 20 dB of shielding or more and 1 W/m-k or more to achieve a lightweight polymer composition with improved mechanical performance properties.  
Also, in copending application 16/190,531, Fang (CN 105199379) was used to disclose the polymer composition as claimed in claim 1.  Fang discloses “According to the continuous long carton fiber reinforced thermoplastic resin-based nano composite material of the present invention, the surface resistance of the fiat plate after injection molding of the composite material is: 10-10000/Q-cm, and the thermal conductivity is: 2-100 W/m-K, The coefficient of static friction is: .09-0.18/us (Page 3).  Note that 90,000 to 180,000 Hz converts to 49.54 to 52.55 dB shielding effectiveness.).  Fang also discloses “The remarkable features of green environments protection processing and recyclable use are in line with the advanced technology trends of new-type composite materials with high performance, light weight and low processing cost in the industrialization development of the current era and the requirements of various government regulations of the government (Page. 1).”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalenberg (US 2016/0223663) in view of Guo (US 2015/0069290) and Sasaki (US 2017/0185108).
As to claims 1 and 4-7, Schmalenberg discloses an electronic module comprising: 
a housing (Para. [0007], Fig. 2 “housing for a combined RADAR and LIDAR sensor system”); 
a cover that is disposed over the housing to define an interior (Fig. 2);
 and one or more electronic components positioned within the interior (Para. [0031] “The housing 200 can be configured to be selectively opened and closed to allow the sensor system 100 or portions thereof to be placed into, removed from and/or accessed.”  See also Para. [0036] “internal reflectors and optical elements having a wall coated with a reflective material”  and Para. [0039] “Lidar sensor 110 . . . Radar sensors 120”); 
wherein at least a portion of the housing, cover, or both contain a polymer composition (Para. [0032] “The housing 200 can be made of one or more suitable materials, including, for example, metals, polymers, resins, composites or plastics.”) .
In the same field of endeavor concerning polymers, Guo discloses “blended thermoplastic polymer compositions according to the present invention include computer devices, household appliances, decoration devices, electromagnetic interference devices, printed circuits, Wi-Fi devices, Bluetooth devices, GPS devices, cellular antenna devices, smart phone devices, automotive devices, military devices, aerospace devices, medical devices, such as hearing aids, 
Guo also discloses “a molded sample of the blended thermoplastic composition has an in-plane thermal conductivity when determined in accordance with ASTM E1461 of greater than or equal to 1.0 W/mK (Para. [0209])”.
In view of the teachings of Guo, it would have been obvious at the time of filing to include as part of the polymer composition in Schmalenberg the thermally conductive filler disclosed in Guo because “electronic devices require materials with different properties than those mandated by earlier devices. This new market has generated a need for suitable polymer compositions that have improved mechanical performance properties, such as high impact strength and ductility, while retaining required properties of thermal conductivity, robust flame retardance, and superior heat dissipation (Guo: Para. [0002]).”
In the same field of endeavor concerning polymers, Sasaki discloses lightweight EMI shielding (Para. [0003] - [0006]) wherein the “electric field shielding property measured by KEC method of at least 20 dB and up to 80 dB in in the frequency band of 1 GHz (Para. [0014]).”
In view of the teachings of Sasaki, it would have been obvious to a person having ordinary skill in the art at the time of filing to include as part of the polymer composition in Schmalenberg the EMI filler disclosed in Sasaki in order to improve EMI shielding effectiveness while reducing weight (Para. [0003] – [0006]).
As such, it would have been within the skill set of an artisan at the time of filing to modify the polymer composition to have 20 dB of shielding or more and 1 W/m-k of in-plane thermal conductivity or more to achieve a lightweight polymer composition with improved mechanical performance properties.  
As to claim 2, Schmalenberg in view of Guo and Sasaki further discloses the electronic module of claim 1 wherein a printed circuit board is disposed within the interior (Schmalenberg: in addition to Para. [0007] cited in claim 1, Para. [0019] “the phased array RADAR sensors 120 can be provided on a single chip, microchip or integrated circuit”).
As to claim 3, Schmalenberg in view of Guo and Sasaki further discloses the electronic module of claim 1, wherein the housing includes a base that contains a sidewall extending therefrom, and further wherein the cover is supported on the sidewall (Schmalenberg: Fig. 2 shows the housing having four sides.).
As to claim 8, Schmalenberg in view of Guo and Saski discloses the electronic module of claim 1, wherein the module is free of a metal EMI shield (Sasaki: Para. [0065] “carbon fiber”).  
As to claim 9, Schmalenberg in view of Guo and Saski discloses the electronic module of claim 1, wherein the module is free of a heat sink (Sasaki doesn’t discloses a heat sink.).
As to claim 10, Schmalenberg in view of Guo and Sasaki further discloses the electronic module of claim 1, wherein the housing includes the polymer composition (Schmalenberg: Para. 
As to claim 11, Schmalenberg in view of Guo and Sasaki further discloses the electronic module of claim 1, wherein the cover includes the polymer composition (Id.  Again, the housing has four sides as seen in Fig. 2, thus the housing consists of a covering.).
As to claim 12, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 1, wherein the polymer composition contains a thermally conductive filler and an EMI filler that are distributed within a polymer matrix (see Guo & Sasaki as cited in claim 1.  Guo: “The present invention relates to blended thermoplastic polymer compositions comprising one or more polycarbonate polymers and one or more thermally conductive fillers (Para. [0001]).”  Sasaki: Para. [0016] “an object of the present invention is to provide a laminate which has maintained the radio wave shielding property without sacrificing the radio communication performance and which also exhibits good design property with reduced appearance of the line of junction, good thermal conductivity, reduced thickness, and high rigidity. Another object of the invention is to provide an integrally molded article thereof.”).
As to claim 13, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 12, wherein the polymer matrix constitutes from 30 wt.% to 80 wt.% of the composition (Guo:  Para. [0005] “from about 20 wt % to about 80 wt % of a first polycarbonate polymer component (Para. [0005])”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 
As to claim 14, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 12, wherein the polymer matrix contains an aromatic polymer having a melting temperature of 200                                
                                    °
                                
                             C or more (Guo: Para. [0072] “the polymerization temperature can be up to about 220                                
                                    °
                                
                             C”).
As to claim 15, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 14, wherein the aromatic polymer is an aromatic polyester (Guo: Para. [0035] “aromatic compounds”).
As to claim 16, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 15, wherein the aromatic polyester is poly(1,4-butylene terephthalate) (Para. [0061] “terephthalic acid”).
As to claim 17, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 12, wherein the EMI filler contains an electrically conductive material and is in the form of particles, flakes, or fibers (Sasaki: Para. [0063] “fiber reinforced”).
As to claim 18, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 17, wherein the EMI filler contains a plurality of long fibers having a length of about 7 millimeters or more (Sasaki: Para. [0066] “a continuous conductive fiber having an average fiber length of at least 10 mm.”).
As to claim 19, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 12, wherein the EMI filler constitutes from about 1 wt.% to about 20 wt.% of the composition
As to claim 20, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 17, wherein the electrically conductive material includes stainless steel, aluminum, zinc, copper, silver, nickel, gold, chrome, iron, or an alloy or mixture thereof (Sasaki:  Para. [0059]).
As to claim 21, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 12, wherein thermally conductive fillers constitute from 5 wt.% to 40 wt.% of the composition (Sasaki as cited in claim 19).
As to claim 22, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 12, wherein the thermally conductive filler has an intrinsic thermal conductivity of 50 W/m-K or more (Guo:  Para. [0123] “greater than or equal to 30 W/m-K”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
As to claim 23, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 12, wherein the thermally conductive filler includes graphite (Guo: Para. [0278] “graphite”).
As to claim 24, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 12, wherein the thermally conductive filler includes a particulate material (Guo: Para. [0145]).
As to claim 25, Schmalenberg in view of Guo and Sasaki discloses the electronic module of claim 12, wherein the polymer composition further includes an impact modifier, compatibilizer, reinforcing fibers, particulate filler, stabilizer, antioxidant, lubricant, pigment, flow modifier, or a combination thereof
As to claim 26, Schmalenberg in view of Guo and Sasaki further discloses an automotive vehicle comprising the electronic module of claim 1 (Schmalenberg: Para. [0041], Fig. 3 shows item 305 Vehicle comprising items 325 Sensor System and 100 RADAR/LIDAR).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 23 of co-pending Application No. 16/190,531. 
This is a provisional non-statutory double patenting rejection.
Instant application 16/190,579 Claim 1
Co-pending Application 16/190,531 Claims 1 and 23
Claim 1:  An electronic module comprising: a housing; a cover that is disposed over the housing to define an interior; and one or more electronic components positioned within the interior; wherein at least a portion of the housing, cover, or both contain a polymer composition
Claim 23:  An electronic module comprising: a housing; a cover that is disposed over the housing to define an interior; and one or more electronic components positioned within the interior wherein at least a portion of the housing, cover, or both contain the fiber- reinforced polymer composition of claim 1.

Claim 1:  A fiber-reinforced polymer composition comprising: a polymer matrix; a thermally conductive filler distributed within the polymer matrix; and a plurality of long fibers distributed within the polymer matrix, wherein the long fibers comprise an electrically conductive material and have a length of about 7 millimeters or more; 
that exhibits an in-plane thermal conductivity of about 1 W/m-K or more as determined in accordance with ASTM E 1461-13 and an electromagnetic shielding effectiveness of about 20 dB or more as determined at a frequency of 1 GHz in accordance with EM 2107A.
wherein the composition exhibits an in-plane thermal conductivity of about 1 W/m-K or more as determined in accordance with ASTM E 1461-13 and an electromagnetic shielding effectiveness of about 20 dB or more as determined at a frequency of 1 GHz in accordance with EM 2107A.




As shown in the above table, Co-pending application discloses every limitation claimed by the currently pending application.  
Note that the co-pending application was amended on 10/16/2020 to include additional limitations but did not remove any previous limitations used for the double patent rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648